                                             Case 2:20-cv-00104-RJS-PMW Document 1 Filed 02/18/20 Page 1 of 1
JS 44 (Rev. 08/18)                                                                                    CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United Slates in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTIIUC110NS ON N!i'XT PAGfi OF THIS f,'O/IM.)

I. (a) PLAINTIFFS Mothers Lounge, a Utah limited liability company                                                                       DEFENDANTS Media Resource Group, Inc. a New York
                                                                                                                                       corporation; Estee List Services, Inc. d/b/a Estee Marketing Group,
                                                                                                                                       Inc., a New York corporation; and Natinowide Marketing Services,
                                                                                                                                       Inc., a Florida corporation
      (b)       County ofResidence of First Listed Plaintiff     Utah County                                                               County of Residence of First Listed Defendant        Westchester
                                                                 ------------
                                 (1,')(Cfi PT IN U.S. l'LAINT/FFCAS!iS)                                                                                           (IN U.S. f'/,A/N'/JFF CAS!iS ON/,Y)
                                                                                                                                           NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                   THE TRACT OF LAND INVOLVED.
                                                                                                                                                                                                                  Murk A Fuller
                                                                                                                                                                                                                  lpro hac vice lo be ,i11b111111ed1
      (C) /\ ttorncys              (l.'1rm Name, Address, and Telephone Numher)                                                             Attorneys (If Known)                                                  Chmtophcr W TlmmpHnn
                                                              Inn I. S111Tcr \pro hnc vice npplicntmn forthcommg)                      Ku1lh A Cnll, Kcndrn M Brown                                               (pro hac vice lo be .mb111111ed1
       Mn111c11S Cull                                                                                                                  SNOW CIIRISTf.NSEN & MARTINEAU                                             GALLAGHER & KENNEDY I P.A.
                                                              K11lhry11 [. 11nhmnnn {prn !me vice nppl1cnt1<m frnthcnmmg}
       STOF.I, RIVES !,LP                                                                                                              10 E:-.chnngc Plncc, l•:lcvcnlh Fln(W                                      2575 Eas! Cmnclhnck Rnnd
                                                              ADSERO IP
       ~01 S Mnm Street. Smlc 1100                                                                                                     Snh Lnkc Ctly. U!nh 84145"5000                                             PhMlllX. l\rlzonn 850 l6•'J22S
       Snll !.nkc C.:11,. !JT 8,J 111
                                                              8210 So11thpnrk Tcm1cc
                                                              Li1llc1011. CO 80l 20                                                    Telephone· (801) 521•9000                                                  Tclcphono (602) 5.l0-8000
                                                                                                                                       ;,,, iil:1.hiH!:," ,-.111,   krn!'H.1;•1i1l,n1 -;                          ,11,uk l\:!\s,i_ f.!.i::11~ri-.'1, ,'r~1 ,,hr:, !J 1,-011,_i,,, .. u,),i:.-1 ··•,i:,


II. BASIS OF JURISDICTION (!'lace an "X"inOneRoxOnl;j                                                                       Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" tn one !!ox.for t'lat1111ff
                                                                                                                                      (For 1)/versily Cases Only)                                                                 and One Box.for l)~fendanl)
:J I U.S. Government                                    0 3     Federal Question                                                                                 PTF                            DEF                                              PTF        DEF
        Plaintiff                                                 (U,S, Governmenr Not a Party)                                 Citizen of This State           ~ 1                              0    I      Incorporated or Principal Place       O 4      0 4
                                                                                                                                                                                                               of Business In This State

:J 2 U.S. Government                                    ~ 4 Diversity                                                           Citizen of Another State                            0 2          0    2      Incorporated and Principal Place                                              0 5           ~5
        Defendant                                                  (Ind/care Citizenship of Parries In Item Ill)                                                                                                of Business In Another State

                                                                                                                                Citizen or Subject of a                             0 3          0    3      Foreign Nation                                                                0 6           0 6
                                                                                                                                  Forei tn CountJ
    IV NATURE' OF' SUIT (Place an                                  "X" in One Rox Onl;1                                                                                                           Click here or: Nature• of Suit Code Desrnntions.
I                CONTKA                 T                                        TORTis                                             FORFEITUREIP tNAL.I y                                          l<ANJ(}UfPTCY                 C>'l'"rn" STATUTt,s                                                              I
0     I IO Insurance                                     PERSONAL INJURY                          PERSONAL IN.JURY              0 625 Drug Related Seizure                                 0 422 Appeal 28 USC 158                                 0 375 False Claims Act                                 .,
0     120 Maoine                                    0    310 Airplane                          0 365 Personal Injury -                of Property 21 USC 881                               0 423 Withdrawal                                        O 376 Qui Tam (31 use
17    130 Miller Act                                0    315 Airplane Product                          Product Liability        0 690 Other                                                      28 USC 157                                               3729(a))
17    140 Negotiable lnst111ment                              Liability                        17 367 Health Care/                                                                                                                                 n  400 State Reappo11ioi1me11i'· · ·
                                                                                                                                                                                                                                                                                                                  ..
n     150  Recoveoy of Overpayment                  0    320 Assault, Libel &                         Phannaceutical                                                                           p ... ,,;EK      1<<11,-o<hlV •. .-,,               0 4 IO Antitrust
          & Enforcement of Judgment                           Slander                                 Personal lnju,y                                                                      0 820 Copyrights                                        0 430 Banks and Banking.
17    151 Medicare Act                              17   330 Federal Employers'                       Product Liability                                                                    17 830 Patent                                           17 450 Commerce
                                                                                                                                                                                                                                                                             ..                          ·-
CJ    152 Recove,y of Defaulted                               Liability                        0 368 Asbestos Personal                                                                     0 835 Patent - Abbreviated                              0 460 Deportation
          Student Loans                             0    340 Marine                                   lnjtny Product                                                                              New Drug Application                             0 470 Racketeer Influenced and
          (Excludes Veterans)                       0    345 Marine Product                           Liability                                                                            0 840 Trademark                                                Coornpt Organizations
0     153 Recovety of Overpayment                             Liability                          PERSONAL PROPERTY                          LABOR.                                             sQCIAt St,CuRl .r                                   0 480 Consumer Credit
          of Veteran's Benefits                     0    350 Motor Vehicle                     0 370 Other Fraud                0 710 Fair Labor Standards                                 0   861 HIA(l395ff)                                     0 485 Telephone Consumer
0     160 Stockholders' Suits                       0    355 Motor Vehicle                     0 371 Truth in Lending                  Act                                                 0   862 Black Lung (923)                                       Protection Act
~     190 Other Contract                                     Product Liability                 0 380 Other Personal             0 720 Labor/Management                                     0   863 DIWC/DIWW (405(g))                              0 490 Cable/Sat TV
0     195 Contract Product Liability                0    360 Other Personal                           Property Damage                  Relations                                           0   864 SSID Title XVI                                  0 850 Securities/Commodities/
0     196 Franchise                                          lnjuoy                            0 385 Property Damage            0 740 Railway Labor Act                                    0   865 RSI (405(g))                                           Exchange
                                                    0    362 Personal lnjrny -                        Product Liability         0 751 Family and Medical                                                                                           0 890 Other Stan,tmy Actions
                                                             Medical Malpractice                                                       Leave Act                                                                                                   0 891 Agricultural Acts
I      REAL PROPERTY                                       Cl:VlL lUGllTS                       JIRISONER PETITIONS             0 790 Other Labor Litigation                                  FEDJJ;RAL TAX SUITS                                  0 893 Environmental Matters
0 210 Land Condemnation                             0    440 Other Civil Rights                   Habeas Corpus:                0 791 Employee Retirement                                  0 870 Taxes (U.S. Plaintiff                             0 895 Freedom of lnfonnaticifi'"
0 220 Foreclosure                                   0    441 Voting                            0 463 Alien Detainee                   Income Security Act                                         or Defendant)                                            Act
17 230 Rent Lease & I;jectment                      17   442 Employment                        0 510 Motions to Vacate                                                                     17 871 IRS-Third Party                                  17 896 Arbitration
0 240 Torts to Land                                 0    443 Housing/                                Sentence                                                                                     26 USC 7609                                      0 899 Administrative Procdd/ir6
0 245 Trn1 Product Liability                                 Accommodations                    0 530 General                                                                                                                                              Act/Review or Appeal'or
0 290 All Other Real Property                       0    445 Amer. w/Disabilities -            0 535 Death Penalty                    lMMIGRA Tlv1~                                                                                                       Agency Decision
                                                             Employment                           Other:                        n 462 Naturalization Application                                                                                   17 950 Constitutionality of ,;
                                                    0    446 Amer. w/Disabilities -            0 540 Mandamus & Other           0 465 Other Immigration                                                                                                    State Statutes
                                                             Other                             0 550 Civil Rights                     Actions
                                                    n    448 Education                         0 555 Prison Condition
                                                                                               0 560 Civil Detainee -
                                                                                                     Conditions of                                                                                                                                                                                        ·~ ·•
                                                                                                     Confinement
    V, 0 RIG IN (l'/ace an                    "X" In One Rox Only)
    0 I Original                            ~2 Removed from                       0    3      Remanded from                 0 4 Reinstated or               O 5 Transferred from                             0 6 Multidistrict                                           0 8 Multidistrict:,
             Proceeding                         State Court                                   Appellate Court                    Reopened                                 Another District                              Litigation -                                                  Litigation -
                                                                                                                                                                          (.specif>)                                    Transfer                                                      Direct File
                                                          Cite the U.S. Civil St~tute under which you are filing (Do 110/ cltej11risdict/01111/ ,,1<1t11tes 1111/ess d/i>ersity):
                                                           W U.S.C.               ~   1447
    VI. CAUSE OF ACTION                                  1-B-r-ie-fd_e_~_tcr-ir,-ti;;..o_n_of_c_a-us_e_:- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                           Breacn of Contract
    VII. REQUESTED IN     0                                       CHECK IF THIS IS A CLASS ACTION                                   DEMAND$                                                               CHECK YES only if demanded in complaint: .,:,:
         COMPLAINT:                                               UNDER RULE 23, F.R.Cv,P.                                           300,000.00                                                           ,JURY DEMAND:                                        )a Yes                       • No
    VIII. RELATED CASE(S)
                                                               (See tns11·11clion.1):
          IF ANY                                                                               JUDGE           Darold McDade                                                                   DOCKET NUMBER                             2 004000 22
    DATE                                                                                            SIGNATURE OF ATTORNEY OF RECORD
    2/18/20                                                                                       /s/ Keith A Call
    FOR OFFICE USE ONLY                                                                                                                                                 Case: 2:20-cv-00104
      RECEIPT II                                AMOUNT                                                    APPL YING IFP                                                 Assigned To : Romero, Cecilia M.
                                                                                                                                                                        Assign. Date : 2/18/2020
                                                                                                                                                                        Description: Mothers Lounge v. Media
                                                                                                                                                                        Resource Group et al
